MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Apr 02 2020, 8:32 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                       Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana

                                                          Myriam Serrano
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald E. Voelker, Jr.,                                   April 2, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2141
        v.                                                Appeal from the Harrison Superior
                                                          Court
State of Indiana,                                         The Honorable Joseph L.
Appellee-Plaintiff.                                       Claypool, Judge
                                                          Trial Court Cause No.
                                                          31D01-1806-F6-441



Barnes, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2141 | April 2, 2020                 Page 1 of 6
                                      Statement of the Case
[1]   Ronald E. Voelker, Jr., appeals the sentence the trial court imposed after he

      pleaded guilty to escape, a Level 6 felony. We affirm.


                                                     Issue
[2]   Voelker raises one issue, which we restate as: whether his sentence is

      inappropriate in light of the nature of the offense and his character.


                               Facts and Procedural History
[3]   Voelker was serving a sentence under the supervision of a community

      corrections program. The conditions of the program included wearing a

      monitoring device and attending a weekly appointment with a community

      corrections officer.


[4]   On June 7, 2018, Voelker was scheduled to appear for an appointment, but he

      called to inform the officer that he would be late. He called back later that day

      to say he would not appear. GPS tracking data from his monitoring device

      showed that Voelker went to Louisville, Kentucky. A warrant was issued for

      his arrest, and he was apprehended at a hotel. Voelker later admitted that while

      he was in Louisville, he took a ride on the “Belle of Louisville.” Tr. Vol. 2, p.

      6.


[5]   On June 28, 2018, the State charged Voelker with escape, a Level 6 felony. On

      July 26, 2019, Voelker pleaded guilty pursuant to a “blind plea agreement,”



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2141 | April 2, 2020   Page 2 of 6
      which did not include an agreement as to sentence. Appellant’s App. p. 64.

      The trial court took the plea agreement under advisement.


[6]   During an August 14, 2019 hearing, the trial court accepted Voelker’s plea

      agreement and sentenced him to serve one year in jail. This appeal followed.


                                   Discussion and Decision
[7]   Voelker argues that his one-year sentence is inappropriate and asks the Court to

      reduce it to eight months. Although a trial court may have acted within its

      lawful discretion in imposing a sentence, article VII, section 6 of the Indiana

      Constitution authorizes this Court to independently review and revise

      sentences. This authority is implemented through Indiana Appellate Rule 7(B),

      which provides that we may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, we determine that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).


[8]   When reviewing the appropriateness of a sentence, “we must and should

      exercise deference to a trial court’s sentencing decision, both because Rule 7(B)

      requires us to give ‘due consideration’ to that decision and because we

      understand and recognize the unique perspective a trial court brings to its

      sentencing decisions.” Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App.

      2007). Such deference to the trial court’s judgment should prevail unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2141 | April 2, 2020   Page 3 of 6
       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character). Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The

       appellant bears the burden of persuading the appellate court that his or her

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[9]    The advisory sentence is the starting point that the legislature has selected as an

       appropriate sentence for the crime committed. Carter v. State, 31 N.E.3d 17, 32

       (Ind. Ct. App. 2015), trans. denied. At the time Voelker committed his offense,

       the advisory sentence for a Level 6 felony was one and one-half years, with a

       maximum sentence of two and one-half years and a minimum sentence of six

       months. Ind. Code § 35-50-2-7 (2016). The trial court sentenced Voelker to one

       year, to be served in the county jail.


[10]   Turning to the nature of the offense, Voelker told his community corrections

       supervisor that he would be late to an appointment, and then later informed the

       officer he would skip the appointment, before going to Louisville. During

       sentencing, Voelker admitted he knew that he was violating a term of probation

       when he skipped the appointment.


[11]   Voelker later claimed he had left town because he needed a place to detoxify

       from the effects of methadone treatments, but he did not explain why he could

       not have stayed at home, or why he could not have asked the community

       corrections officer to reschedule his appointment. Voelker also claims he had

       spoken with his attorney before leaving town, and his attorney told him he

       would not be arrested for skipping an appointment if he did not cut off his


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2141 | April 2, 2020   Page 4 of 6
       monitor. Considering Voelker’s substantial criminal history, which we discuss

       below, and his admission that he knew he was violating the terms of his

       probation by skipping an appointment and leaving town, his claim that he was

       misled is entitled to little weight.


[12]   As for the character of the offender, Voelker, who was forty-seven years old at

       sentencing, concedes he has a lengthy criminal history. He has four prior

       felony convictions: possession of a narcotic drug, possession of a syringe,

       criminal confinement, and possession of marijuana. In addition, Voelker has

       prior misdemeanor convictions for theft, possession of marijuana (2 counts),

       battery, false informing, check deception, criminal conversion, and escape. It is

       noteworthy that this is his second conviction of escape. Voelker accumulated

       his convictions from 1993 to 2002 and from 2010 to present, demonstrating a

       long-term refusal to conform to the law. In addition, during the sentencing

       hearing in this case, Voelker was facing a pending charge of driving while

       suspended, a Class A misdemeanor.


[13]   Voelker argues that his convictions were related to, or caused by, his lifelong

       addiction to various controlled substances. While this may be true, a history of

       consuming controlled substances can be a negative sentencing factor. See Healey

       v. State, 969 N.E.2d 607, 617 (Ind. Ct. App. 2012) (identifying history of

       consuming controlled substances as a potential aggravating factor), trans. denied.

       In addition, the record demonstrates that in the past, Voelker attended a

       substance abuse treatment program on at least two occasions (one of them

       court-ordered), and he failed to comply with the programs’ requirements.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2141 | April 2, 2020   Page 5 of 6
[14]   Voelker further claims that he had begun turning his life around at the time of

       his arrest by complying with a methadone treatment program and by

       maintaining a job. Recent improvements do not necessarily outweigh his

       lengthy criminal record and prior failures to reform. Voelker has failed to

       demonstrate that his sentence, which was already below the statutory advisory

       sentence, is an outlier that should be further reduced.


                                                 Conclusion
[15]   For the reasons stated above, we affirm the judgment of the trial court.


[16]   Affirmed.


       Bradford, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2141 | April 2, 2020   Page 6 of 6